Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.   
Response to Amendment
3.	Applicant’s amendments filed 05/10/2022 to the specification/abstract and claims are accepted and entered. In this amendment, claims 1-6 and 16 have been amended, claims 8-15 and 18 have been canceled. In response, the 112 and 101 rejections have been withdrawn. 
Response to Argument
4.	 Applicant’s arguments filed on 05/10/2022 regarding the prior art rejection are fully considered but they are moot in view of new ground of rejection by the amendments. 
Specification objection
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the following is required: “predetermined formation data including formation textural properties from generated three-dimensional rock geometries, the generated three-dimensional rock geometries being used, at least in part, to simulate a generated dielectric response from the generated three-dimensional rock geometries” as recited in claim 1.  However, it does not describe in the specification.  Appropriate correction is required.
Claim objection
6.	Claim 5 is objected to as failing to provide improper compliance, e.g. claim 5 is amended but no any amendment. Appropriate correction is required.
Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-7, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
     	a.  The recitation in claim 1, “training a machine learning system with the generated dielectric response to form a trained machine learning system; processing the dielectric measurement via the trained machine learning system” lacks explicit antecedent basis and is indefinite. It is unclear whether the generated dielectric response is a simulated generated dielectric response (line 5)?
b.  Further, it is unclear whether “a trained machine learning system” can be used to process “the dielectric measurement” when the trained machine learning system was training with generated dielectric response?  There is no relationship between training with the dielectric measurement. 
	c.  Furthermore, “determining, based at least in part on the dielectric measurement, a water saturation of the downhole formation, a classification of the downhole formation, and a textural parameter of the downhole formation, via the trained machine learning system” is indefinite.  It is unclear whether determine “a textural parameter” is other than “a water saturation”? Because water saturation may be considered a textual parameter (see spec. paras 0035, 0057).
	d.  Similarly, “assigning the water saturation, classification, and the textual parameter to the downhole formation” is indefinite. It is unclear whether “the textual parameter” is “water saturation” or other textual parameter than water saturation?
	e.  The recitation in claim 2, “obtaining predetermined formation data; and training the machine learning system the predetermined formation data” lacks explicit antecedent basis. It is unclear whether this “the predetermined formation data” also refers to “the predetermined formation” as recited in claim 1?
	f.  The recitation in claim 3, “the classification … a known value” is indefinite. It is unclear what classification refers to? What a known value refers to?
	g.  The recitation in claim 5, “the at least one classification or the additional textual parameter” lacks explicit antecedent basis.
h.  The recitation in claim 6, “process the measurement data, via the trained machine learning system” is indefinite. It is unclear “the trained machine learning system” can be used to process “the measurement data” when the trained machine learning system was training with computed textural parameter and the simulated dielectric response? There is no relationship between training with measurement data. 
i.  Further, “determine a classification of the formation, via the trained machine learning system, the classification being related to a likelihood of recoverability based on one or more textural properties of the formation and a water saturation” is indefinite. It is unclear whether determine a classification of what of the formation? The formation has many different textural properties, whether the textural properties related to the measurement data of the formation?
	j.  Similarly, “assigning the classification to the downhole formation” is indefinite. Based on above i. classification of what?
k.  The recitation in claim 19, “based at least in part on the classification” is indefinite. Based on i. above. Classification of what?
l.  The recitation in claim 16, “the simulated dielectric response” lacks antecedent basis and indefinite. It is unclear whether it refers to ”simulate a response of complex dielectric spectrum” in line 5 of p.5 above?
 	Dependent claims are also rejected for the same reason as respective parent claims. 
Due to number of 35 USC 112(b) rejection the claims have been treated on their merit as the best understood by the Examiner.


	AIA  Statement - 35 USC § 102 & 103  
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being obvious over Misra et al, hereinafter Misra (US 2020/0034711 – of record) in view of Liang et al, hereafter Liang (US 2018/0058211).  
As per Claim 1, Misra teaches a method, comprising: 
obtaining a dielectric measurement of at least a portion of a downhole formation (pars 0077, 0084);
training a machine learning system (pars 0021-0022) with the generated dielectric response to form a trained machine learning system (pars 0077, 0092, 0107); 
processing the dielectric measurement via the trained machine learning system (pars 0065, abstract);
determining, based at least in part on the dielectric measurement, a water saturation of the downhole formation, a classification of the downhole formation, and a textural parameter of the downhole formation, via training machine (Fig 10, pars 0102-0103); and
assigning the water saturation, the classification, and the textural parameter to the downhole formation (pars 0076-0077, 0104).
Misra does not explicitly teach obtaining predetermined formation data including formation textural properties from generated three-dimensional rock geometries, the generated three-dimensional rock geometries being used, at least in part, to simulate a generated dielectric response from the generated three-dimensional rock geometries).
Liang teaches obtaining predetermined formation data including formation textural properties from generated three-dimensional rock geometries (Fig 2, pars 0029, 0039-0040, 0055), the generated three-dimensional rock geometries being used, at least in part, to simulate a generated dielectric response from the generated three-dimensional rock geometries (pars 0139, 0156, 0190, 0225, 0021-0022).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Misra to generate three-dimensional rock geometries to simulate a dielectric response a s taught by Liang that would proceed to modeling of geological processes with data provided such as rock, fluid properties, etc. (Liang, par 0040). 
 As per Claim 2, Misra in view of Liang teaches the method of claim 1, Misra further teaches comprising: obtaining predetermined formation data including at least a formation dielectric spectrum response, a porosity, and a rock composition (pars 0076, 0092); and training the machine learning system with the predetermined formation data (pars 0077, 0082-0084).  
As per Claim 3, Misra in view of Liang teaches the method of claim 1, Misra further teaches comprising: comparing the classification or the textural parameter to a known value in a data store (pars 0012, 0020, 0100); Page 3 of 20DE - 751777/000012 - 3716501 viAppl. No. 16/169,393Amdt. dated May 10, 2022Reply to Office Action of December 10, 2021determining the classification or the textural parameter is within a threshold amount of the known value in the data store (Fig 10, pars 0102-0103, 0070); and verifying the classification or the textural parameter (check certain pore size, par 0103).    
As per Claim 4, Misra in view of Liang teaches the method of claim 3, Misra further teaches comprising: storing the water saturation, and the verified classification or the textural parameter (water saturation derived from the DD (Dieletcric Dispersion) logs, pars 0020, 0103).  
As per Claim 5, Misra in view of Liang teaches the method of claim 1, Misra further teaches comprising: determining a physical operation, to be performed at a well site, based at least in part on the at least one classification or the additional textural parameter (pars 0085-0087).
As per Claim 6, Misra in view of Liang teaches the method of claim 1, Misra further teaches wherein the textural parameter comprises at least one of pore size, pore radius, pore locations, pore connectivity, porosity, wettability, or a combination thereof (par 0076, Claim 7).  
12.	Claim 7 is rejected under AIA  35 U.S.C. 103 as being obvious over Misra in view of Liang and further Donadille et al hereinafter Donadille (US 2017/ 0123104 - of record). 
As per Claim 7, Misra in view of Liang teaches the method of claim 1, but does not teach wherein the dielectric measurement of the portion of the downhole formation is not accompanied by a core sample of the portion of the downhole formation. Donadille teaches the dielectric measurement of the portion of the downhole formation is not accompanied by a core sample of the portion of the downhole formation (core samples may not be available to provide a parameter value, see Figs 5-6, paras 0005, 0035). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Misra and Liang not having core sample as taught by Donadille that would improve different saturation stages with varying amounts of water saturation from obtained dielectric measurements (Donadille, pars 0017-0018).
 
13.	Claims 16-17 and 19-20 are rejected under AIA  35 U.S.C. 103 as being obvious over Misra in view of Liang and McCarty et al, hereafter McCarty (US 20170030819 – of record).
 	As per Claim 16, Misra teaches a system for conducting measurement operations, the system comprising: 
a dielectric measurement device forming at least a portion of a downhole tool string (pars 0077, 0084) the dielectric measurement device operable to generate measurement data for detecting a dielectric property of a downhole formation (Fig 10, pars 0017, 0076); 
a microprocessor and memory (Fig 7) including instructions that, when executed by the microprocessor, cause the system to: Page 4 of 20 DE - 751777/000012 - 3716501 v1Appl. No. 16/169,393
Amdt. dated May 10, 2022 Reply to Office Action of December 10, 2021receive the measurement data (Fig 7, RX 720 receives data, par 0094); 
generate a synthetic rock geometry representing a particle distribution within a volume (Fig 10, pars 0102-0103); 
compute a textural parameter of the synthetic rock geometry (Fig 10, pars 0076-0077), and train the machine learning system (pars 0074, 0107); 
process the measurement data (ranking values, Fig 9, pars 0013, 0019, 0032) via a trained machine learning system (a neural network (NN) model, pars 0035, 0037, 0020); 
determine a classification of the formation, via the trained machine learning system (determine various classifications, Table 5, par 0105); and assign the classification to the downhole formation (pars 0103, 0106).  
 Misra does not teach simulate a response of complex dielectric spectrum of the synthetic rock geometry; and using the computed textural parameter and the simulated dielectric response; 
Liang teaches simulate a response of complex dielectric spectrum of the synthetic rock geometry (Figs 8, pars 0139, 0156, 0186), and using the computed textural parameter and the simulated dielectric response (pars 0160-0164). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Misra to simulate a dielectric response as taught by Liang that would proceed to modeling of geological processes with data provided such as rock, fluid properties, etc. (Liang, par 0040). 
Misra and Liang do not explicitly teach the classification being related to a likelihood of recoverability based on one or more textural properties of the formation and a water saturation (Fig 1, recovery of hydrocarbons, e.g. potential wettability changes, par 0061, 0025, 0062-0064). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Misra and Liang to classify rock geometry with possible wettability as taught by McCarty that would improve in hydrocarbon recovery of the brines for use in the fracturing fluid (McCarty, par 0103). 
As per Claim 17, Misra in view of Liang and McCarty teaches the system of claim 16, Misra further teaches wherein the memory includes instructions that, when executed by the microprocessor, further cause the system to: receive a plurality of rock geometries (Fig 10, par 0102); receive a plurality of known measurement data corresponding to dielectric properties of respective rock geometries of the plurality of rock geometries and train the machine learning system using the plurality of rock geometries and the plurality of known measurement data (par 0103).  
As per Claim 19, Misra in view of Liang and McCarty teaches the system of claim 16, Misra further teaches wherein the memory includes instructions that, when executed by the microprocessor, further cause the system to: determine a physical operation, to be performed at a well site, based at least in part on the classification (pars 0003, 0085-0087).  
14.	Claim 20 is rejected under AIA  35 U.S.C. 103 as being obvious over Misra in view of Liang, McCarty, and further Donadille.
As per Claim 20, Misra in view with Liang and McCarty teaches the system of claim 16, but does not explicitly teach the measurement data does not include a core sample. Donadille discloses the measurement data does not include a core sample (core samples may not be available to provide a parameter value, see Figs 5-6, see paras 0005, 0035). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Misra, Liang, and McCarty not having core sample as taught by Donadille that would improve different saturation stages with varying amounts of water saturation from obtained dielectric measurements. 
Conclusion
15.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863